
	
		I
		112th CONGRESS
		1st Session
		H. R. 923
		IN THE HOUSE OF REPRESENTATIVES
		
			March 3, 2011
			Mr. Hastings of
			 Florida (for himself, Ms. Brown of
			 Florida, Mr. Rohrabacher,
			 Ms. Berkley,
			 Mr. Filner,
			 Mr. Frank of Massachusetts,
			 Mr. Deutch,
			 Mr. Israel,
			 Mr. Luján,
			 Mr. Buchanan,
			 Ms. Richardson,
			 Mr. Al Green of Texas,
			 Mr. Grijalva,
			 Mr. Cummings,
			 Ms. Wasserman Schultz,
			 Mr. Kissell,
			 Ms. Chu, Mr. Reyes, Mr.
			 McGovern, Ms. Sutton,
			 Mrs. Napolitano,
			 Mr. McKinley,
			 Mr. Cohen,
			 Mr. Cicilline,
			 Mr. Michaud,
			 Mr. Courtney,
			 Mr. Sherman,
			 Ms. Castor of Florida,
			 Mr. Fortenberry,
			 Ms. Jackson Lee of Texas,
			 Mr. Berman,
			 Mr. Walz of Minnesota,
			 Mr. Bishop of New York,
			 Mr. Mica, and
			 Ms. Bass of California) introduced the
			 following bill; which was referred to the Committee on Veterans’
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to exempt
		  reimbursements of expenses related to accident, theft, loss, or casualty loss
		  from determinations of annual income with respect to pensions for veterans and
		  surviving spouses and children of veterans, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Veterans Pensions Protection Act of
			 2011.
		2.Exclusion of
			 certain reimbursements of expenses from determination of annual income with
			 respect to pensions for veterans and surviving spouses and children of
			 veteransParagraph (5) of
			 section 1503(a) of title 38, United States Code, is amended to read as
			 follows:
			
				(5)payments regarding—
					(A)reimbursements of any kind (including
				insurance settlement payments) for—
						(i)expenses related to the repayment,
				replacement, or repair of equipment, vehicles, items, money, or property
				resulting from—
							(I)any accident (as defined in regulations
				which the Secretary shall prescribe), but the amount excluded under this
				subclause shall not exceed the greater of the fair market value or reasonable
				replacement value of the equipment or vehicle involved at the time immediately
				preceding the accident;
							(II)any theft or loss (as defined in
				regulations which the Secretary shall prescribe), but the amount excluded under
				this subclause shall not exceed the greater of the fair market value or
				reasonable replacement value of the item or the amount of the money (including
				legal tender of the United States or of a foreign country) involved at the time
				immediately preceding the theft or loss; or
							(III)any casualty loss (as defined in
				regulations which the Secretary shall prescribe), but the amount excluded under
				this subclause shall not exceed the greater of the fair market value or
				reasonable replacement value of the property involved at the time immediately
				preceding the casualty loss; and
							(ii)medical expenses
				resulting from any accident, theft, loss, or casualty loss (as defined in
				regulations which the Secretary shall prescribe), but the amount excluded under
				this clause shall not exceed the costs of medical care provided to the victim
				of the accident, theft, loss, or casualty loss; and
						(B)pain and suffering (including insurance
				settlement payments and general damages awarded by a court) related to an
				accident, theft, loss, or casualty loss, but the amount excluded under this
				subparagraph shall not exceed an amount determined by the Secretary on a
				case-by-case
				basis;
					.
		
